
	
		I
		112th CONGRESS
		2d Session
		H. R. 6466
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Kissell
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XVIII of the Social Security Act to exempt
		  certain hospice programs from the limitation applicable to payments for hospice
		  care under the Medicare program, and for other purposes.
	
	
		1.Exception to Medicare hospice
			 payment caps for certain minority owned hospices
			(a)In
			 generalSection 1814(i)(2) of
			 the Social Security Act (42 U.S.C. 1395f(i)(2)) is amended—
				(1)in subparagraph
			 (A), by striking The amount of payment and inserting
			 Subject to subparagraph (E), the amount of payment; and
				(2)by adding at the
			 end the following:
					
						(E)Subparagraph (A) shall not apply with
				respect to hospice care furnished on or after November 1, 2004, by (or under
				arrangements made by) a qualified hospice program.
						.
				(b)Qualified
			 hospice programsSection 1814(i) of the Social Security Act (42
			 U.S.C. 1395f(i)) is amended by adding at the end the following:
				
					(8)For purposes of paragraph (2)(E):
						(A)The term
				qualified hospice program means, with respect to an accounting
				year, a hospice program—
							(i)for which at least
				50 percent of the shares of common stock for such program are owned by a
				specified individual or group of specified individuals; and
							(ii)for which at
				least 75 percent of the individuals making an election under subsection (d)
				with respect to such program reside in a county or parish that—
								(I)has a population
				that is more than 50 percent specified individuals; or
								(II)for which the
				average per capita income is in the lowest quantile of countries in the State
				in which the hospice program is located, ranked by average per capita
				income.
								(B)The term
				specified individual means an individual that self-identifies as
				being African-American, American Indian, Asian-American, or
				Latin-American.
						(C)The term
				American Indian includes an individual who is of a tribe, people,
				or culture that is indigenous to the United States, including individuals who
				are eligible for membership in an Indian tribe (as such term is defined in
				section 4 of the Indian Health Care Improvement
				Act).
						.
			(c)Recalculation of
			 payment amounts for certain yearsIf the Secretary of Health and Human
			 Services applied the limitation on payment under section 1814(i)(2)(A) of the
			 Social Security Act (42 U.S.C. 1395f(i)(2)(A)), as in effect before the date of
			 enactment of this Act, with respect to hospice care that was furnished during
			 the period beginning on November 1, 2004, and ending on the date of enactment
			 of this Act by (or under arrangements made by) a qualified hospice program (as
			 defined in section 1814(i)(8) of such Act, as added by
			 subsection (b)), the Secretary shall—
				(1)recalculate the
			 amount payable under part A of title XVIII of the Social Security Act (42
			 U.S.C. 1395c et seq.) for such services, after application of subparagraph (E)
			 of section 1814(i)(2) of such Act (as added by
			 subsection (a)); and
				(2)take such measures
			 as are necessary to reconcile payments made under such part for such services
			 and period accordingly.
				
